 

   
 
 

 

 

S

~ 4 DRAFTED BY: BILLY D. FRIENDE, JR. ~ Box
BKI741 P3406:

 

x
NORTH CAROLINA ) %3

5 AFFIDAVIT
FORSYTH COUNTY )

 

 

1, DARYL T. DAVIDSON, being duly sworn, deposes and
f
says:

|

That I am the sole heir of DOROTHY B. DAVIDSON, who

i died on February 25, 1991. That at the time of my mother's

| death, she was divorced. That my mother and father, FRED

' DAVIDSON, JR. had only one child: namely, DARYL T. DAVIDSON.

That at the time of her death, DOROTHY B. DAVIDSON was
the sole owner of the real property commonly known as 3849
Sawyer Street, Winston-Salem, North Carolina and more particu-
i larly deseribed in the attached EXHIBIT A.

 

That I, DARYL T. DAVIDSON, am now the sole owner of
said real property.

This the 9th day of April, 1992.

 

Respectfully submitted,

WIE OD er doors

|
PIRYL T. DAVIDSON
ty

 

4

         
 

  

ep SEAL-STAMB cial SEP RTH CAROLINA, Bersih

f DOROTHY R-AVILLAAB ry Public of the County and state Bforesaid, certifyshar
ae aes Wy Notary Public - Narth Carolina) 2. hed. i AA ec leny. Grantor.
CS COUNTY OF BORE Halty appeared véfore me this day and re pnsylecsed the execution of the foregoing inslfument. Witness my hand and

phar seal, this SZ day af 19 a

Son expir fet ve Vie Atay: é: Le Notary Public

ae *

County.

 
  

 

Lae’

 

 

 

 

 

 

 

 

ry
The foregoing Certificatets} of P 72 e G capt G wv C _
3-3 734
is cenied to be correct. This instrument and this certificate are duly registkied avithe dafe and time and in the Book and Page shown on the first page hereof
~___ LE sSPRA® REGISTER OF DEEDS recister oF bEEDS FORORSY TE county
By ( Aaicks = Deputy/AgéopentRegister of Deeds.

 

i a
N.C. Bar Assoc. Fol No.5 © 1976, Revised © September ig ees Printed by ree ROEDER fies WiSams & Ca, bie. * Box 12) © Yedkinedie, HC 27055

me INOS

TRIE er a ee so Sere mee

 

ee ee ee ee wo en oe nen te Cote ee i ee ee,

 
 

 

 

 

 

 

 

EXHIBIT A

BEING known and designated as lot no. 116 as shown
on map of Northwood Estates, Section 4 recorded in
Plat book 23 page 25 in the office of the Register
of Deeds of Forsyth County, North Carolina.

Also being known and designated as block 2938 lot 116,
Forsyth County Tax Maps.

 

 
